Case 19-40100   Doc   Filed 04/30/20 Entered 04/30/20 16:26:44   Desc Main
                          document Page 1 of 6
Case 19-40100   Doc   Filed 04/30/20 Entered 04/30/20 16:26:44   Desc Main
                          document Page 2 of 6
Case 19-40100   Doc   Filed 04/30/20 Entered 04/30/20 16:26:44   Desc Main
                          document Page 3 of 6
Case 19-40100   Doc   Filed 04/30/20 Entered 04/30/20 16:26:44   Desc Main
                          document Page 4 of 6
Case 19-40100   Doc   Filed 04/30/20 Entered 04/30/20 16:26:44   Desc Main
                          document Page 5 of 6
Case 19-40100   Doc   Filed 04/30/20 Entered 04/30/20 16:26:44   Desc Main
                          document Page 6 of 6
